Order entered February 27, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00567-CV

                            DARLENE C. AMRHEIN, Appellant

                                              V.

                     ATTORNEY LENNIE F. BOLLINGER AND
                  WORMINTON & BOLLINGER LAW FIRM, Appellees

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-02654-2017

                                          ORDER
       Before the Court are appellant’s February 15, 2019 “motion to supplement this court

record” and supporting affidavit. Appellant appears to be seeking (1) reconsideration of our

February 6, 2019 order in which we denied her January 29, 2019 motion to supplement the

clerk’s record; (2) a supplemental clerk’s record containing a copy of appellees’ January 31,

2019 response to appellant’s trial court motion “to supplement this court record and all court

reporter’s transcripts for above named appeal;” (3) a copy of all supplemental clerk’s records

filed in this appeal; and, (4) review of the trial court’s order sustaining the court reporter’s

contest to appellant’s statement of inability to afford payment of court costs. We ORDER as

follows.
       To the extent appellant seeks reconsideration of our February 6th order, she provides no

argument supporting a change to the order. To the extent appellant seeks to supplement the

record with a copy of appellees’ January 31st response, we GRANT the request and ORDER

Collin County Clerk Stacey Kemp to file a supplemental clerk’s record containing that item no

later than March 6, 2019.

       With respect to appellant’s request for a copy of all supplemental clerk’s records, no

supplemental clerk’s records have been filed as of the date of this order. However, we DIRECT

the Clerk of the Court to send appellant a paper copy of the above-referenced supplemental

clerk’s record once it is filed and any other supplemental clerk’s records that may be filed.

       Finally, as to appellant’s request for a review of the trial court’s order sustaining the

contest to appellant’s indigency statement, we GRANT the request to the extent we ORDER a

copy of the reporter’s record of the contest hearing be filed. A supplemental clerk’s record

containing a copy of appellant’s indigency statement, all contests, and the order sustaining the

contest SHALL also be filed. These records SHALL be filed no later than March 11, 2019.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Kemp; Jennifer

K. Corley, Official Court Reporter of County Court at Law No. 6; and, the parties.

                                                      /s/    KEN MOLBERG
                                                             JUSTICE